Cook, J.,
delivered the opinion of the court.
Conceding the law to be as contended by appellant, that the prima facie negligence statute does not apply in this case, the only thing left for consideration is a question of fact. A careful reading and rereading of this record convinces us that there is ample evidence to support the finding of the jury. In truth, it seems conclusive that the injury to the plaintiff was caused by the defective condition of the platform in front of the rear coach. We think the testimony leads to the inference that this defective condition had existed for quite a while before this accident, although there is some conflict of evidence upon that point.
Affirmed.